DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Regarding claims 1 and 4, “a locking means to selectively prevent movement” is discussed in paragraph [0033] of the specification as a locking hinge pin. Equivalent structures are considered to be other locking devices which support one support section in position with respect to another support section.
Regarding claims 1 and 3, “means for holding an x-ray film container” is not discussed in the specification. Paragraph [0045] of the specification only discusses that the x-ray film or cassette is inserted into the area of the cutout. Therefore, it is understood that it is the cutout itself which is the means for holding. However, the “cutout” is already claimed and the “means for holding” appears to be an undisclosed additional structure. For the purposes of compact prosecution, examiner will be interpreting “means for holding an x-ray film container” as a mechanism which holds a container, cassette, cartridge, or plate within a cutout.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed in paragraph 5 above, there is no additional structure corresponding to the cutout disclosed in the specification or shown in the drawings which corresponds to the “means for holding an x-ray film container”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for holding an x-ray film container” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, there is no structure above and beyond the cutout itself which is used for holding an x-ray film container. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (U.S. Patent No. 8,226,590 – herein referred to as Tucker) in view of Chandler (U.S. Patent No. 5,275,176), with Wasley et al. (U.S. Patent No. 7,415,741 – herein referred to as Wasley) as evidence in support of obviousness.
Regarding claim 1, Tucker teaches in Figures 1-9 a modular patient positioning system, comprising: a first pegboard (12A) and a second pegboard (12B) each having a plurality of pegboard holes (14); a leg positioner including a boot portion (44) adapted to receive a foot and a lower portion of a leg; the boot portion further comprising pegs (16) for being received in the at least one of said pegboard (col. 3, lines 5-17), a third pegboard connectable to one of said first and second pegboards and adapted to support a body portion thereon at a position extending outwardly of said first and second pegboards (col. 2, lines 45-51); at least one peg (16) configured to be positioned within one or more of said plurality of peg holes and adapted to form a support; and a positioning pad (40) configured to cover said peg and support a patient in a desired position.  

Regarding claim 2, Tucker, as modified by Chandler above, teaches the modular patient positioning system of claim 1, wherein the second pegboard is L- shaped having a narrow portion and a wide portion (see Chandler Figs. 1, 2E, 5 and Wasley Figs. 1-3) and is configured to be removably connected WSIOOO1.DIV14to said first pegboard by said hinge such that the wide portion and the narrow portion of the second pegboard can be selectively connected to said first pegboard by said hinge (Tucker col. 2, lines 43-55).  
Regarding claim 3, Tucker teaches in Figures 1-9 a modular patient positioning system, comprising: a first pegboard (12A) and a second pegboard (12B) each having a plurality of pegboard holes (14).  											Tucker does not teach the first pegboard and second pegboard are connected together by a hinge and movable about said hinge; wherein: in a first configuration, the first pegboard and second pegboard lie along a common plane; in a second configuration, the first pegboard and second pegboard lie along different planes. However, Tucker teaches in column 2, lines 51-55 that the pegboards may be attached to each other by a “clamps hinge-pin arrangement” or other mechanical fastener. It is unclear whether the “clamps hinge-pin arrangement” results in 
Tucker does not teach at least one of said first and second pegboards has a cut-out therein, said cutout including means for holding an x-ray film container to provide for an x-ray to be taken unobstructed from either the first or second pegboard. Chandler teaches in Figures 1 and 2E-7 wherein at least one of said patient support sections (16) has a cut-out (opening corresponding to 26, 28) therein, said cutout including means for holding an x-ray film container (64-72) to provide for an x-ray to be taken unobstructed from either the at least one patient support section. In view of Chandler, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify at least one of said first and second pegboards of Tucker to have a cutout therein, as in Chandler, to better expose a patient for a medical procedure. Furthermore, Wasley teaches in Figures 1-3 wherein it is known to provide a pegboard in a shape which presents a cutout therein.
Regarding claim 4, Tucker, as modified by Chandler (col. 4, lines 46-65) above, teaches the modular patient positioning system of claim 3, wherein said hinge including a locking means to selectively prevent movement between said first and second pegboard.  
Regarding claim 5, Tucker (col. 2, lines 45-51), as modified by Chandler above, teaches the modular patient positioning system of claim 4, further including a third pegboard connected to one of said first and second pegboards and adapted to support a body portion thereon at a position extending outwardly of said first and second pegboards.  
Regarding claim 6, Tucker (Figs. 1-9), as modified by Chandler above, teaches the modular patient positioning system of claim 4, further including at least one peg (16) configured to be positioned within one or more of said plurality of peg holes and adapted to form a support; and a positioning pad (40) configured to cover said peg and support a patient in a desired position.  
Regarding claim 7, Tucker (Figs. 1-9), as modified by Chandler above, teaches the modular patient positioning system of claim 3, further including a leg positioner including a boot portion (44) adapted to receive a foot and a lower portion of a leg; the boot portion further comprising pegs for being received in the at least one of said pegboard (Tucker col. 3, lines 5-17).  
Regarding claim 8, Tucker, as modified by Chandler (Figs. 1, 2E, 5) above, teaches the modular patient positioning system of claim 3, wherein the second pegboard is L-shaped having a narrow portion and a wide portion (see also Wasley Figs. 1-3) and is configured to be removably connected to said first pegboard by said hinge such that the wide portion and the narrow portion of the second pegboard can be selectively connected to said first pegboard by said hinge (Tucker col. 2, lines 43-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/21/2021